[DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                   FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           MAY 19, 2008
                           No. 07-12836                 THOMAS K. KAHN
                                                             CLERK


               D. C. Docket No. 03-00977 CV-BBM-1

TEMIDAYO AJAKA,
FEHINTOLA AJAKA,
                                Plaintiffs-Counter-Defendants-Appellants,


                          versus
RESIDENTIAL FUNDING CORPORATION,

                               Defendant-Counter-Claimant-Appellee,

HOMECOMINGS FINANCIAL NETWORK, INC.,

                               Defendant-Appellee,

BROOKSAMERICA MORTGAGE CORPORATION,

                               Defendant-Counter-Claimant.


             Appeal from the United States District Court
                for the Northern District of Georgia


                           (May 19, 2008)
Before TJOFLAT and MARCUS, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:

       This case is before us for the second time. The question presented is

whether plaintiffs’ claim for rescission and damages under the Truth in Lending

Act, 15 U.S.C. § 1601 se seq., and the Home Ownership and Equity Protection

Act, 15 U.S.C. § 1639, is barred by the doctrine of judicial estoppel – because

plaintiff Temidayo Ajaka failed to reveal the claims to the bankruptcy court in his

Chapter 13 wage earner case with the intent to conceal them from the court in

order to gain an unfair advantage over his creditors. In Ajaka v. Brooksamerica

Mortgage Corporation et al., 453 F.3d 1339 (11th Cir. 2006), the plaintiffs

challenged the district court invocation of the doctrine to bar their claims on

summary judgment. We vacated the summary judgment, and remanded the case

for trial, because a material issue of fact that needed to be resolved: “whether

Ajaka had the motivation and intent to manipulate the judicial system under the

circumstances presented.” Id. at 1346.

       On remand, the district court, following a bench trial, once again held that

the doctrine barred plaintiffs’ claims. As indicated in its dispositive order, the



       *
         Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.

                                                2
court found, on the basis of the testimony adduced, that Ajaka intended to

manipulate the judicial system: “Mr. Ajaka had both the knowledge of the claim

early enough, as well as motivation sufficient enough, to make a mockery of the

judicial system circumstances here . . . . Mr. Ajaka knew of his TILA claims well

before when he finally revealed them to the bankruptcy court, and . . .

affirmatively intended to conceal those claims in his bankruptcy proceeding, in

order to gain an unfair advantage over his lenders.” Order at 36. The evidence

fully supported these findings. The district court’s judgment is, accordingly,

      AFFIRMED.




                                         3